DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 09/26/2022 have been fully considered and they are persuasive. 
The rejection of Claim(s) 1,6-8 under 35 U.S.C. 102a1 as being anticipated by Zhaohui(CN 105663540;06/15/2016) is withdrawn. Claim 1 has been amended to require a foam or fabric. 
The rejection of Claim(s) 1,7,8 under 35 U.S.C. 102a1 as being anticipated by Michelson(Treatment of brain trauma with liposomal superoxide Dismutase, Free radical research communications, (1988) Vol. 4, No. 4, pp. 209-24) is withdrawn. Claim 1 has been amended to require a foam or fabric. 
The rejection of Claim(s) 1,6-8 under 35 U.S.C. 102a1 as being anticipated by Zhaohui(CN 105663540;06/15/2016) is withdrawn. Zhaohui does not teach or suggest treating concussion with a fabric comprising copper to apply to a subject experiencing a concussion.
The rejection of Claims 1,5-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn. The claims are drawn to treating a conclusion.

Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazary et al.( Reduction of healthcare-associated infections in a long-term care brain injury ward by replacing regular linens with biocidal copper oxide impregnated linens) and Liu et al.(CN 101012538; 08/08/2007). Lazary et al.’s abstract teach a method of treating brain injury comprising using patients to use linens(fabrics) impregnated with copper oxide(particulates). The linen comes in contact with the patients. Lazary et al. do not specifically teach treating concussions. However, Lui et al.’s abstract teach wearable cooper alloy as anti-concussion rendering it would have been obvious to combine the teachings of Lazary et al. and Liu et al. to apply a linen comprising copper to a subject experiencing a conclusion since a concussion is a brain injury. Neither cited reference teach a copper concentration which suggest that any copper concentration would be effective at treating a concussion.  
Restriction Status
The elected invention of Group I, claims 1,6-8 are not allowable. See rejections above.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616